DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 12/28/2021 and 3/31/2022 have been entered.

Formal Matters
Applicant’s response filed 12/28/2021, which amended claims 2, 18-21, 24 and 25, and added new claim 28, has been entered.  Claims 1-11, 13-16 and 18-28 are pending.  Claims 12 and 17 were previously cancelled.  Claims 11, 13-16, 19, 22, 23, 26 and 27 have been withdrawn from further consideration as being directed to a non-elected invention.  Claims 1-10, 18, 20, 21, 24, 25 and 28 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.  

Claim Objection - Withdrawn
The objection to claim 2 has been withdrawn in view of Applicant’s amendment to this claim.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 24, 25 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Vasanthan et al. (Starch, Vol. 53, pp. 616-622; 2001; cited in the IDS dated 10/20/2017), taken in view of Berrios et al. (U.S. PGPUB 2013/0071491; 2013; cited in the IDS dated 10/20/2017) and Chatel et al. (WO 2014/150029: Publication Date: 9/25/2014; of record).
It is initially noted that within claim 1, the claim indicates an optional step (i.e., “optionally drying said dextrinized product”).  The broadest reasonable interpretation for claim 1 is that the optional step can be considered not present and does not further limit the claim.
Vasanthan teaches methods for the gelatinization and enzymatic hydrolysis of flour, where Vasanthan teaches that twin-screw extruders have been used as reactors of enzymatic liquefaction of starch (page 616, column 2, paragraph 1).
Vasanthan teaches that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, pH, enzyme concentration, screw speed and die nozzle size (page 616, column 1, paragraph 2).  The minimum moisture level required for starch gelatinization depends on treatment temperature and pressure (page 616, column 1, paragraph 2).  Under extrusion cooking, starch gelatinization could occur even at a moisture level of 20% (page 616, column 1, paragraph 2).  High and moderate increases in gelatinization occurred when moisture levels during extrusion were within the range 24–27% and 18–21%, respectively (page 616, column 1, paragraph 2).  Vasanthan also teaches that it has been postulated within the art that an increase in barrel temperature or screw speed can compensate for the lower friction developed at a higher water content (page 616, column 2, paragraph 1).  
Regarding claims 1-7, 24, 25 and 28, Vasanthan teaches that barley flours were extruded using a twin-screw extruder, where the screw speed was 50 rpm (page 617, column 2, paragraph 2).  Vasanthan teaches that during the process, the temperature was varied from 90 to 140 °C, the extrusion moisture levels were adjusted from 20 to 50%, and that the α-amylase concentration (i.e., a hydrolytic enzyme) was varied from 0% to 4% (starch dry weight basis; page 617, column 2, paragraph 2).  Vasanthan also teaches for the claimed ranges of temperature (90-140 °C), α-amylase concentration (0%-2%-4%) and moisture level (20-50%), the dextrinized product has a dextrose equivalent (DE) of a least 15 and at least 20 (see page 620, Table 3, e.g.; 120°C/2%/35% DE = 14.9-18.8; 120°C/2%/50% (i.e., 50% is interpreted to about 45%) DE = 22.3-25.0; it is further noted that the overall DE range for the encompassed ranges for the tested flours is from 0.2-36.1). 
Vasanthan also teaches that the change in dextrose equivalent can be caused by enzyme hydrolysis or molecular (i.e. β-glucan and starch) fragmentation, where the residence time can be increased by increasing the extruder barrel length, which will in turn increase DE of the final product (page 622, column 1, paragraph 2).  
In view of the above, Applicant’s claimed ranges with regard to enzyme concentration (α-amylase), water content and temperature are encompassed by Vasanthan’s teachings.  Further, Vasanthan teaches a screw speed of 50 RPM, but also teaches that an increase in barrel temperature or screw speed can compensate for the lower friction developed at a higher water content.
Although Vasanthan teaches the above process for the gelatinization and enzymatic hydrolysis of flour, Vasanthan does not teach that the screw speed is from 300 to about 800 RPM and that the residence time is from 60-120 seconds.
Berrios teaches the use of a twin-screw extrusion system for extruding flours, which extruded flours at screw speeds from 400-700 rpm (paragraphs 92 and 118, Tables 11 and 17).
Chatel teaches the processing of whole grain flour via enzymatic hydrolysis extrusion with an enzyme (α-amylase at 0.01-0.5%; paragraph 21) within a twin-screw extruder with a residence time of 1 minute to 1.5 minutes (60-90 seconds) with typical extrusion temperatures of 140 °F - 350 °F (60 °C - 177°C) (paragraphs 21, 24-27 and 31).
A person of ordinary skill in the art would have been motivated to substitute the extrusion screw speed of Berrios and the extrusion residence time of Chatel within the Vasanthan flour gelatinization and enzymatic hydrolysis method, since Vasanthan teaches that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, enzyme concentration and screw speed and that screw speed can compensate for the lower friction developed at a higher water content, while Berrios and Chatel teach known flour gelatinization and enzymatic hydrolysis methods with known processing parameters utilizing twin-screw extrusion systems.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the extrusion screw speed of Berrios and the extrusion residence time of Chatel within the Vasanthan flour gelatinization and enzymatic hydrolysis method, since in doing so would provide an advantage to the Vasanthan process by providing alternative processing methodologies in the gelatinization and enzymatic hydrolysis of flour within twin-screw extruders.
As noted above, Applicant’s claimed ranges with regard to enzyme concentration (α-amylase), water content and temperature are encompassed by Vasanthan’s teachings.  It is additionally noted that Chatel provides additional teachings with regard to enzyme concentrations at the lower end of Vasanthan’s enzyme concentration range.
Further, it is noted that Vasanthan teaches that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, pH, enzyme concentration and screw speed (page 616, column 1, paragraph 2).  
With regard to the above ranges for enzyme concentration, moisture level, screw speed and extrusion residence time, these are a results-effective variables which can be optimized.  A person of ordinary skill in the art would recognize that based on the what is known in the art, the parameters for enzyme concentration, moisture level, screw speed and extrusion residence time can be adjusted to accommodate within the twin-screw extrusion system overall product quality, dextrin quality or DE numbers in the processed material so that the overall flour gelatinization and enzymatic hydrolysis method could be optimized.  
A person of ordinary skill in the art would recognize that based on the produced gelatinized and enzymatically hydrolyzed flour product the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters could be adjusted so as improve gelatinization and enzymatic hydrolysis of the flour within the extruder by balancing such parameters against DE numbers in the produced material.  By optimizing the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters within the extruder, such parameters could be assessed to see which parameter(s) would be best for optimizing the production of the gelatinized and enzymatically hydrolyzed flour product within the twin screw extruder system.  As such, adjusting the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters within the extruder would amount to nothing more than routine experimentation that can be optimized (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Additionally, with regard to the claimed ranges for enzyme concentration, water content and temperature, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Further with regard to the enzyme concentration range, in view of the above combined teachings, it is noted in MPEP § 2144.05(I) that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments from the response dated 12/28/2021 have been fully considered and found not persuasive.  The response to arguments from the Office Actions dated 7/8/2020, 3/1/2021 and 9/28/2021 are expressly incorporated herein.  
It is again noted that in response to Applicant’s arguments against the references individually (Reply, page 8), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard to Applicant’s argument that Vasanthan does not use the instantly recited range of alpha-amylase (Reply, page 9), this is not persuasive since it is again noted Applicant is arguing against a position that is not consistent with the teachings with the art of record and the provided rationale for obviousness within the rejection of record.
As noted previously, the alpha-amylase range within Vasanthan is 0-4%, where Vasanthan explicitly provides data for extrusion conditions for two types of flour extruded at 4 different temperatures with three different concentrations of alpha-amylase (0%, 2% and 4%; see Tables 3 and 4 for the three different concentrations).  To argue that Vasanthan does not teach the above range in view of the data and basic experimental design is not persuasive.
As noted previously, this is additionally not persuasive since such concentration ranges were known in the art.  As provided in the above rejection, Chatel also teaches the processing of whole grain flour via enzymatic hydrolysis extrusion with an enzyme (α-amylase at 0.01-0.5%; paragraph 21).  It would have been within the purview of one of ordinary skill in the art to utilize the claimed range of alpha-amylase since Vasanthan and Chatel teach known ranges of alpha-amylase such as from 0%-4%, including points within the range such as those taught in Chatel (i.e., 0.01-0.5%).  In view of the rationale for obviousness, the combined teachings of Vasanthan, Berrios and Chatel teach the methods instantly claimed.
As noted regarding the enzyme concentration range, in view of the above combined teachings, it is noted in MPEP § 2144.05(I) that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Vasanthan, in view of its experimental design teaches an enzyme range that overlaps the instantly claimed range.
With regard to Applicant’s argument that one of ordinary skill would look to Vasanthan’s data to see what they found at the various levels of enzymes rather than to the end points of the values used by Vasanthan (Reply, page 9), this is not persuasive since Applicant is narrowly interpreting what a person of ordinary skill in the art is capable of in this field.  As noted in the above rejection, the combined teachings teach that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, pH, enzyme concentration, screw speed and die nozzle size (Vasanthan, page 616, column 1, paragraph 2).  The minimum moisture level required for starch gelatinization depends on treatment temperature and pressure (Vasanthan, page 616, column 1, paragraph 2).  
In other words, Vasanthan is teaching that by changing the concentrations of enzyme, among others, changes the results, so it is a results effective variable where there is a reason to optimize within the prior art range. There is a level of predictability since Vasanthan teaches results for 0%-2%-4% at different temperatures and moistures.  A person of ordinary skill in the art would reasonably be able to interpolate the data to generate enzyme curves and be able to optimize the percent enzymes within the process.
In view of this, and the teachings within Vasanthan regarding the range of 0-2-4% enzyme (as well as Chatel’s teachings of α-amylase at 0.01-0.5%; paragraph 21) a person of ordinary skill in the art would be able to take the combined teachings and make adjustment to the materials based on the situation at hand.
In view of the above combined teachings, it is noted in MPEP § 2144.05(I) that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Vasanthan, in view of its experimental design teaches an enzyme range that overlaps the instantly claimed range.
With regard to claim 28, Applicant’s argument (Reply, page 9) is not persuasive since Vasanthan's data does teach such a DE level. 
With regard to Applicant argument concerning Chatel and Berrios (Reply, page 10), they are not persuasive in view of the above paragraphs where Applicant argues against the references individually (expressly incorporated herein).
With regard to Applicant’s argument that Chatel does not provide motivation to maximize dextrinization (Reply, page 10), Applicant’s argument are not persuasive for reasons of record (see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) and MPEP § 2144 (IV)).  Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
With regard to Applicant’s argument there is no teaching provided that teach the combination of parameters as instantly claimed in Chatel or Berrios (Reply, page 10), this is not persuasive for reasons of record.
As noted above, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Claims 8-10, 18, 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Vasanthan, Berrios and Chatel, as applied to claims 1-7, 20, 21, 24, 25 and 28, above, further in view of van Lengerich, B. H. (U.S. Patent No. 6,190,591; 2001; cited in the IDS dated 10/20/2017).
The teachings of Vasanthan, Berrios and Chatel, above, are herein relied upon.  
Regarding claims 18, 20 and 21, Vasanthan, Berrios and Chatel teach that the hydrolytic enzyme is an α-amylase.
Although Vasanthan, Berrios and Chatel teach the claimed enzyme concentrations, moisture levels, screw speeds, temperature ranges and extrusion residence times within a process for the gelatinization and enzymatic hydrolysis of flour via twin-screw extruder, Vasanthan, Berrios and Chatel do not teach a gelatinization temperature zone of 120 °C – 140 °C and a hydrolysis zone temperature of 100 °C – 120 °C.
Regarding clams 8-10, van Lengerich teaches extrusion processes with the use of a twin screw extruder (column 18, lines 50-51, column 19, lines 21-23).  van Lengerich teaches an extrusion process, with an exemplary extruder barrel configuration, and screw configuration (column 19, lines 21-23; Fig. 2).  Exemplary barrel temperatures or temperature profiles, and moisture contents along the length of the extruder are shown in Fig. 2 (column 19, lines 25-26).  
van Lengerich teaches a pre-blend of starches is fed into the feeding section of the extruder in barrel 1, where temperatures at this barrel section are normally about room temperature and can vary from about 0 °C to about 85 °C (column 19, lines 26-33; Fig. 2).  
Simultaneously, the temperatures of barrel 2 and 3 (heating zone 1) may be elevated to about between 60 and about 150 °C to heat the wet blend into barrel 4, where the barrel temperature in barrels 4 and 5 (heating zone 2) may be between about 110 °C and 180 °C (column 19, lines 42-47; Fig. 2).  The temperature of the mix increases at a rate that is mainly affected by the contact time of the material and the barrel and exchange of material by the screws (column 19, lines 47-50; Fig. 2).  
van Lengerich teaches the mass forms a dough in barrel 4 that may have a temperature of 90°C to 155 °C (column 19, lines 63-65; Fig. 2).  With an extruder set up as described in Fig. 2, gelatinization of starch occurs within the first 4 barrel sections (i.e., heating zone 1 has gelatinization temperature of 60 to about 150 °C, while the heating zone 2 is 110 °C and 180 °C and is capable of forming a dough with a temperature of 90°C to 155 °C).  It is additionally noted that van Lengerich teaches that additional matrix components which may be used include carbohydrates which have a lower molecular weight than starches. (e.g., sugars, such as mono- and di-saccharides, and starch hydrolyzate products such as dextrins or syrups with dextrose equivalent values (DE values) ranging from about 2 to about 99, or from about 5 to 98, and mixtures thereof; i.e., the materials within the process have a DE value from 2-99, where the range includes DE values above 20 ).
In view of the above, van Lengerich teaches an extrusion process with multiple heating zones that can be applied to a twin-screw extrusion system where starches can be processed into dough.
A person of ordinary skill in the art would have been motivated to utilize the heating zone profiles of van Lengerich within the twin-screw extruder of Vasanthan, Berrios and Chatel, or utilize van Lengerich’s twin-screw extruder within the method of Vasanthan, Berrios and Chatel since all the references are involved in the gelatinization and further processing of starch (flour) within a twin screw extrusion system, while van Lengerich’s teaches an extrusion process, with an exemplary extruder barrel configuration, and screw configuration with a temperature heating zones that would provide precise heating times within the process.
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the heating zone profiles of van Lengerich within the twin-screw extruder of Vasanthan, Berrios and Chatel, or utilize van Lengerich’s twin-screw extruder within the method of Vasanthan, Berrios and Chatel since all the references are involved in the gelatinization and further processing of starch (flour) within a twin screw extrusion system, and by doing so would improve the Vasanthan, Berrios and Chatel process by providing efficient and precise heating temperatures in a process for the gelatinization and enzymatic hydrolysis of flour within a twin-screw extruder.
Additionally, with regard to the claimed ranges for enzyme concentration, water content and temperature, as noted above, the combined teachings encompass the claimed limitations. 
Regardless, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
It is again noted that it appears Applicant did not expressly argue this rejection, therefore the rejection is maintained.  If however, Applicant implicitly argues this rejection under 35 U.S.C. § 103 by relying on arguments from the rejection of Vasanthan, Berrios and Chatel, above, to argue this rejection, such an argument is not persuasive since the response set forth above for the rejections based on Vasanthan, Berrios and Chatel, above, also applies to this rejection.
Conclusion

No claims are allowed.  No claims are free of the art.

The following prior art made of record that is currently not relied upon is considered pertinent to Applicant’s disclosure (i.e., what is known in the art regarding dextrose equivalents above 20 within twin screw extrusion gelatinization processes ((a) and (b)); what was known in the art regarding α-enzyme amounts utilized in the hydrolysis (c). 

a.  Zimmerman et al. (U.S. PGPUB 2002/0034571; 2002)
b.  Mentink et al. (U.S. PGPUB 2010/0311874; 2010)
c. Lee et al (Journal of Food Science, Vol. 55, No. 5, pp. 1365-1366; 1990)

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631